                Case 1:18-cr-00016-LY Document 30 Filed 03/08/19 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS                     ZUIHR-       HI   t.:2t+

                                       AUSTIN DIVISION

UNITED STATES OF AMERICA                              §
                                                      §
                                                      §
  v.                                                  §     CRIMINAL NO. 1:18-CR-016-LY
                                                      §
(1) CHARLES MCALLISTER                                §


                           !.'   I     I I)   UI   I!WitJ     iUI11ii4i] UI

          BEFORE THE COURT is the Defendant's Unopposed Motion to Continue Pre-Trial

Motions Hearing, Docket Call, Jury Selection, and May 13, 2019 Trial (Clerk's Doc. #26) filed

on March 5, 2019. On March 8, 2019, the court conducted a telephonic hearing on the motion at

which the parties appeared through their respective attorneys. The court now grants the motion

and renders this Amended Case Management Order.




           IT IS ORDERED that the parties confer and accomplish the following matters:

       A. The Government shall permit each Defendant to inspect and copy the following items or
          copies thereof, or supply copies thereof, that are within the possession, custody, or
          control of the Government, the existence of which is known or by the exercise of
          diligence may become known to the Government.

           1.   Written or recorded statements made by Defendant.

           2. The substance          of any oral statement made by Defendant before or after
                 Defendant's arrest in response to interrogation by a person then known to be
                 a government agent that the Government intends to offer into evidence at
                 trial.

           3.    Recorded grand jury testimony of Defendant relating to the offenses charged.

           4. Defendants' FBI arrest records.

           5. Books, papers, documents, photographs, tangible objects, buildings or places
         Case 1:18-cr-00016-LY Document 30 Filed 03/08/19 Page 2 of 5




         that the Government intends to use as evidence at trial to prove its case-in-
         chief or that were obtained from or belong to Defendant.

    6. Results   of reports of physical or mental examinations, and of scientific tests
         or experiments, made in connection with this case.

    7. A written summary       of the testimony of expert witnesses the Government
         intends to present at trial that describes the witnesses' opinions, the bases and
         reasons therefor, and the witnesses' qualifications.

B. Defendants shall permit the Government to inspect and copy the following items
   or copies thereof, or supply copies thereof, that are within the possession, custody or
   control of any Defendant, the existence of which is known or by the exercise of
   diligence may become known to any Defendant.

    1.   Books, papers, documents, photographs, or tangible objects that Defendant
         intends to introduce as evidence-in-chief at the trial.

    2.   Results or reports of physical or mental examinations and of scientific tests   or
         experiments made in connection with this case that Defendant intends            to
         introduce as evidence-in-chief at trial or that were prepared by                a
         witness Defendant intends to call at trial when the results or reports relate   to
         the witness's testimony.

    3.    A written summary of the testimony of expert witnesses Defendant intends to
          present at trial that describes the witnesses' opinions, the bases and reasons
          therefor, and the witnesses' qualifications.

C. The Government shall reveal to Defendants and permit inspection and copying                of all
   information and material known to the Government that may be favorable to any
   Defendant on the issues of guilt or punishment within the scope of Brady v.
   Maryland, 373 U.S. 83 (1963) or that would tend to impeach government witnesses.

D. The Government shall disclose to Defendants the existence and substance                of any
   payments, promises of immunity, leniency, or preferential treatment made to prospective
   government witnesses within the scope of United States v. Giglio, 405 U.S. 150 (1972),
   and Napue v. Illinois, 360 U.S. 264 (1959).

E. The  Government shall supply. Defendants with an FBI rap sheet or other
   appropriate record of prior convictions of any Government witness who is known to
   have a prior criminal record.

F. The Government shall state whether any Defendant was the subject       of any electronic
   surveillance, and, if so, shall furnish to Defendants   for inspection and copying any
   recordings or videotapes that may be offered into evidence at trial.



                                              'ii
          Case 1:18-cr-00016-LY Document 30 Filed 03/08/19 Page 3 of 5




   G. The Government shall cause to be transcribed the grand jury testimony of all witnesses
      who will testify for the Government at the trial of this cause so their statements can be
       furnished to Defendants pursuant to 18 United States Code section 3500.

       It shall be the continuing duty        of counsel for each party to reveal to opposing counsel

all newly discovered information or other material within the scope of this order.

       The court may at any time, upon motion properly filed, order that the discovery or

inspection provided for by this order be denied, restricted, or deferred, or make such other

order as is appropriate.        It is expected by the court, however, that counsel for each party

shall make every good faith effort to comply with the letter and spirit of this order.




       IT IS    ORDERED that pursuant             to Rule 12(c) of the Federal Rules of Criminal

Procedure all Pretrial Motions shall be filed ON OR BEFORE              July 26, 2019.


       IT IS   FURTHER ORDERED that all parties may file a response to any pretrial motion

ON OR BEFORE August             9,   2019.


       IT IS     FURTHER ORDERED that all pretrial motions                        are set for hearing in

Courtroom 7, Seventh Floor of the United States Courthouse, 501 West Fifth Street, Austin,

Texas, on August   20,   2019   at 9:30 AM.

                                 p




        IT IS   ORDERED that pursuant to United States          v.   Ellis,   547 F.2d 863 (5th Cir. 1977),

 any plea bargain or plea agreement entered into by the parties in this cause shall be made

 known in writing to this Court ON           OR BEFORE August 6,         2019.     No plea bargain or plea

 agreement entered into after this date shall be honored by this Court without good cause shown




                                                      3
              Case 1:18-cr-00016-LY Document 30 Filed 03/08/19 Page 4 of 5



 for delay.

                                 i1SlIJ   *tWI               I   N   1 r.


        IT IS FURTHER ORDERED that the above entitled and numbered cause is set

for DOCKET CALL at August 20, 2019 at 9:30 AM, in Courtroom 7, Seventh Floor of the

United States Courthouse, 501 West Fifth Street, Austin, Texas.

        IT IS FURTHER ORDERED that the above entitled and numbered cause is set for

 JURY SELECTION AND TRIAL in Courtroom 7, Seventh Floor of the United States

 Courthouse, 501 West Fifth Street, Austin, Texas, on September 30, 2019 at 9:00 AM.

        IT IS FURTHER ORDERED that all motions in limine, proposed                   voir dire   questions,

 proposed jury instructions and other court's charge materials, and all other items any

 party desires the court to consider with regard to trial procedure, shall be filed ON OR

 BEFORE August 20, 2019 at 9:30 AM. Failure to file such items as ordered herein shall

 constitute a waiver of same.

       Pursuant to the Speedy Trial Act, 18 U.S.C.      §   3161(h)(7), the Court finds that the ends of

justice served by allowing the Defendant(s) additional time for pretrial preparation outweighs the

best interest of the public and the Defendant(s) in a speedy trial. The Court's basis for said

finding is that the failure to grant such a continuance in this case would deny counsel for the

Defendant(s) the reasonable time necessary for effective preparation, taking into account the

exercise of due diligence.   See 18   U.S.C.   §   3161(h)(7).       Thus, the court finds that the time

between the previous trial setting of May 13, 2019, and the new setting of September 30, 2019, is

excludable under the Speedy Trial Act, 18 U.S.C.      § 3 161(h).
           Case 1:18-cr-00016-LY Document 30 Filed 03/08/19 Page 5 of 5



       IT IS FURTHER ORDERED that the Clerk of the Court shall send a copy of this

order to counsel for Defendants, the United States Attorney, United States Pretrial Services, and

the United State Probation Office. Counsel for Defendants shall notify Defendants to be

present at the August 20, 2019 hearing on pretrial motions and docket call, and the September

30, 2019 jury selection and trial.

       IT IS FINALLY ORDERED that in the event the services of a court interpreter are

required, counsel for Defendant shall notify the United States District Clerk's Office within

five days of the date of the hearing on pretrial motions, docket call, and jury selection and trial.

       SIGNED on this                 day of March, 2019.




                                                       UNITED STA         S DISTRICT JUDGE




                                                   5
